Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 11/26/2019.
Claim Interpretation(f)
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1,2,3,6,8,9,10,11,12,13,17, and 18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim  limitation(s) is/are: “ unit configure to ” in claims 1,2,3,6,8,9,10,11,12,13,17, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1/20, in line 4 phrase “data communication” and in line 6 phrase “communication data”. This is confusion of data communication or the communication data. 
Regarding claim 3/ 11/20, the phrase "such/so as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The “so as to” phrases in claims render claims indefinite because it is not clear whether the limitations after the “so as to” phrase are intended use or actual claim limitations. 
 See MPEP § 2173.05(d). 

 	As per claims 2-19, those claims are rejected based on the same rational set forth the claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3, 6-8 and14- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson et al US 2007/0162760 in view of Iwama US2010/0091993.

 	 As per claim 1, Samuelsson discloses a communication device comprising: 
 	an application processing unit  (par 0005  mobile application processing system)configured to perform application processing ( par 0027 mobile application processing system as described above with reference to FIG. 2. To augment the encrypted payment data, processing logic may perform various tasks, such as adding some or all of the user preference information to the encrypted payment data, modifying the encrypted payment data based on some or all of the user preference information); 
 	a communication unit  (par 0033 mobile application processing server 510)configured to perform data communication ( par 0033 the application data path security layer provides application data security over the communication path between 
 	 a data processing unit (par 0042 the mobile device 550) configured to exchange, with the communication unit, communication data to be a communication object ( par 0042 sensitive payment data.i.e. communication data, is encrypted at the mobile device 550 and then transmitted, i.e. exchange, in an encrypted form, i.e. a communication object, to the mobile application processing server 510), 
wherein the application processing unit( par 0021 a mobile application processing system ) is made usable to refer to the communication data ( par 0021 The private key is usable to encrypt information. the communication data).
 Samuelsson does not explicitly disclose 
 	 unable to refer to the communication data. 
 	However, Iwama discloses unable to refer to the communication data (par 0007  the mobile communication terminal apparatus is unable to decode received encrypted data). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.

As per claim 20, Samuelsson discloses a control method for a communication device including: 

 	a communication unit  (par 0033 mobile application processing server 510)configured to perform data communication ( par 0033 the application data path security layer provides application data security over the communication path between the mobile device 550 and the mobile application processing server 510 as well as the communication path between the web service servers and transmit data, i.e. data communication); and 
 	 a data processing unit (par 0042 the mobile device 550) configured to exchange, with the communication unit, communication data to be a communication object ( par 0042 sensitive payment data.i.e. communication data, is encrypted at the mobile device 550 and then transmitted, i.e. exchange, in an encrypted form, i.e. a communication object, to the mobile application processing server 510), 
wherein the application processing unit( par 0021 a mobile application processing system ) is made usable to refer to the communication data ( par 0021 The private key is usable to encrypt information. the communication data).
 Samuelsson does not explicitly disclose 
 	 unable to refer to the communication data. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.

As per clam 3, Samuelsson in view of Iwama discloses the communication device according to claim 1, Iwama discloses wherein the communication unit and the data processing unit exchange the communication data encrypted so as to disable decryption at the application processing unit ( par 0007  the mobile communication terminal apparatus is unable to decode received encrypted data).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.


 	As per claim 6, Samuelsson in view of Iwama discloses the communication device according to claim 1, Samuelsson disclose wherein the application processing unit processes corresponding data that corresponds to the communication data ( par 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.

 	As per claim 7,  Samuelsson in view of Iwama discloses the communication device according to claim 6, further comprising a display unit, Samuelsson discloses wherein the corresponding data includes display data to be displayed on the display unit ( par 0046 processing" or "computing" or "calculating" or "determining" or "displaying" or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.

 	As per claim 8, Samuelsson in view of Iwama discloses the communication device according to claim 1, Samuelsson discloses wherein the application processing unit is included in a processor connected to one or a plurality of the data processing units ( par 0016 a mobile application processing system. The process is performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general-purpose computer system or a dedicated machine), or a combination of both. Furthermore, different portions of processing logic may reside on multiple devices).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.


 	As per claim 14, Samuelsson in view of Iwama discloses The communication device according to claim 1, Samuelsson discloses wherein the communication data includes transmission data to be transmitted to a processing device configured to process the communication data ( par 0016 a mobile application processing system. The process is performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general-purpose computer system or a dedicated machine), or a combination of both. Furthermore, different portions of processing logic may reside on multiple devices).  



 	As per claim 15, Samuelsson in view of Iwama discloses The communication device according to claim 1, Samuelsson discloses wherein the communication data includes reception data to be received from a processing device configured to process the communication data( par 0016 a mobile application processing system. The process is performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general-purpose computer system or a dedicated machine), or a combination of both. Furthermore, different portions of processing logic may reside on multiple devices).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.

 	As per claim 16, Samuelsson in view of Iwama discloses The communication device according to claim 8, Samuelsson discloses wherein the data processing unit includes a positional information processing unit, and the communication data includes positional data calculated by the positional information processing unit ( par 0016 a 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.
 
 	As per claim 17. Samuelsson in view of Iwama discloses The communication device according to claim 8, Samuelssson discloses wherein the data processing unit includes a sensor unit, and the communication data includes detection data detected by the sensor unit ( par 0016 a mobile application processing system. The process is performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general-purpose computer system or a dedicated machine), or a combination of both. Furthermore, different portions of processing logic may reside on multiple devices).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.


 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, because doing so would provide more secure the data.

 	As per claim 19. Samuelsson in view of Iwama discloses The communication device according to claim 9, Samuelsson discloses wherein the processor includes a central processing unit (CPU), the application processing unit includes an application processor (APP), and the baseband processing unit includes an analog baseband (ABB) and a digital baseband (DBB) ( par 0016 a mobile application processing system. The process is performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general-purpose computer system or a dedicated machine), or a combination of both. Furthermore, different portions of processing logic may reside on multiple devices).  
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Samuelsson et al US 2007/0162760 in view of Iwama US2010/0091993  in view of Shimizu US 2014/0094179.

 	As per claim 9, Samuelsson in view of Iwama discloses the communication device according to claim 8, the combination fails to discloses wherein the processor further includes a baseband processing unit configured to process the communication data, and the baseband processing unit transfers the communication data exchanged between the communication unit and the data processing unit.
 	However, Shimizu discloses wherein the processor further includes a baseband processing unit configured to process the communication data, and the baseband processing unit transfers the communication data exchanged between the communication unit and the data processing unit (par 0033 The codec circuit 16 performs encoding processing and decoding processing in the layer 1 processing for a signal which is sent and received between the mobile terminal 5 and the base stations 4. The modulation circuit 17 performs modulation processing and demodulation processing in the layer 1 processing. The digital signal processor 14 controls these codec circuit 16 and modulation circuit 17. The wireless circuit 18 performs conversion 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of using the baseband signal  of encoding and decoding process of Shimizu, because doing so would provide more secure the data.

 	

Claims 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Samuelsson et al US 2007/0162760 in view of Iwama US2010/0091993 in view of Gotoh et al US 2004/0162983 in view of Bieber US 2014/0146966.

As per claim 2, Samuelsson in view of Iwama discloses the communication device according to claim 1, Samuelsson discloses wherein the communication unit and the data processing unit exchange the communication data (par 0042 sensitive payment data.i.e. communication data, is encrypted at the mobile device 550 and then 
But combination fails to disclose exchange the communication data via hardware which the application processing unit is excluded.  
However, Gotoh discloses exchange the communication data without which the application processing unit is excluded( par 0028 provide a common key exchanging method and a communication device capable of achieving successful key exchange without interfering with execution of other applications in a device having incorporated therein a low-powered CPU).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of exchanging the key without the application of Gotoh, because doing so would provide more secure the data.

 The combination also fails to disclose exchange the communication data via hardware.
 However, Bieber discloses exchange the communication data via hardware (0005, keys can be perfectly secured when they are exchanged, outside of the devices, by means of secure network protocols and these keys can also be perfectly secured inside these devices, by hardware key paths).



 


 	As per claim 4, Samuelsson in view of Iwama discloses the communication device according to claim 3,  Samuelsson discloses wherein the communication data is exchange (par 0042 sensitive payment data.i.e. communication data, is encrypted at the mobile device 550 and then transmitted, i.e. exchange, in an encrypted form, i.e. a communication object, to the mobile application processing server 510 ). 
But combination fails to disclose exchange the communication data via hardware which the application processing unit is excluded.  
 	 However, Gotoh discloses exchange the communication data without which the application processing unit is excluded( par 0028 provide a common key exchanging method and a communication device capable of achieving successful key exchange without interfering with execution of other applications in a device having incorporated therein a low-powered CPU).  


   	The combination also fails to disclose exchange the communication data via hardware.
 	 However, Bieber discloses exchange the communication data via hardware (0005, keys can be perfectly secured when they are exchanged, outside of the devices, by means of secure network protocols and these keys can also be perfectly secured inside these devices, by hardware key paths).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of exchanging the key without the application of Gotoh, based on the teaching of exchanging the key, communication data by the hardware of Bieber, because doing so would provide more secure the data.


 	As per claim 5, Samuelsson in view of Iwama in view of Gotoh in view of Bieber discloses the communication device according to claim 3, Samuelsson discloses wherein the communication data is exchanged via the application processing unit ( par .  

Claims 10 -13 are rejected under 35 U.S.C. 103 as being unpatentable over  Samuelsson et al US 2007/0162760 in view of Iwama US2010/0091993 in view of Shimizu US 2014/0094179 in view of Gotoh et al US 2004/0162983 in view of Bieber US 2014/0146966.

 	As per claim 10, Samuelsson in view of Iwama in view of Shimizu discloses the communication device according to claim 9, Shimizu discloses wherein the baseband processing unit  ( par 0033 The codec circuit 16 performs encoding processing and decoding processing in the layer 1 processing for a signal which is sent and received between the mobile terminal 5 and the base stations 4. The modulation circuit 17 performs modulation processing and demodulation processing in the layer 1 processing. The digital signal processor 14 controls these codec circuit 16 and modulation circuit 17. The wireless circuit 18 performs conversion between a digital baseband signal and an analog wireless frequency signal. The processor 13 performs layer 3 processing and layer 2 processing. The data buffer 15 stores transmitted/received data and relayes the transmitted/received data between the baseband processing circuit 10 and the application processing circuit 11. Further, the processor 13 manages the status of call connections) and but fails to disclose  the data processing unit exchange the 
 	However, Gotoh discloses exchange the communication data without which the application processing unit is excluded( par 0028 provide a common key exchanging method and a communication device capable of achieving successful key exchange without interfering with execution of other applications in a device having incorporated therein a low-powered CPU).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of using the baseband signal  of encoding and decoding process of Shimizu, because doing so would provide more secure the data, based on the teaching of exchanging the key without the application of Gotoh, because doing so would provide more secure the data.

   	The combination also fails to disclose exchange the communication data via hardware.
 	 However, Bieber discloses exchange the communication data via hardware (0005, keys can be perfectly secured when they are exchanged, outside of the devices, by means of secure network protocols and these keys can also be perfectly secured inside these devices, by hardware key paths).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of 



 	As per claim 11, Samuelsson in view of Iwama  in view of Shimizu in view of Gotoh in view of Bieber discloses the communication device according to claim 9, Shimizu discloses wherein the baseband processing unit  (par 0033 The codec circuit 16 performs encoding processing and decoding processing in the layer 1 processing for a signal which is sent and received between the mobile terminal 5 and the base stations 4. The modulation circuit 17 performs modulation processing and demodulation processing in the layer 1 processing. The digital signal processor 14 controls these codec circuit 16 and modulation circuit 17. The wireless circuit 18 performs conversion between a digital baseband signal and an analog wireless frequency signal. The processor 13 performs layer 3 processing and layer 2 processing. The data buffer 15 stores transmitted/received data and relays the transmitted/received data between the baseband processing circuit 10 and the application processing circuit 11. Further, the processor 13 manages the status of call connections) and but fails to disclose the data 
 	However, Iwama discloses the data processing unit exchange the communication data encrypted so as to disable decryption at the application processing unit ( par 0007  the mobile communication terminal apparatus is unable to decode received encrypted data) ). 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of using the baseband signal  of encoding and decoding process of Shimizu, based on the teaching of exchanging the key without the application of Gotoh, based on the teaching of exchanging the key, communication data by the hardware of Bieber, because doing so would provide more secure the data.


 	As per claim 12, Samuelsson in view of Iwama  in view of Shimizu in view of Gotoh in view of Bieber discloses Shimizu discloses the communication device according to claim 11, wherein the communication data exchanged between the baseband processing unit and the data processing unit is encrypted, the baseband processing unit encrypts or decrypts the communication data, and the data processing unit decrypts or encrypts the communication data (par 0033  The codec circuit 16 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of using the baseband signal  of encoding and decoding process of Shimizu, based on the teaching of exchanging the key without the application of Gotoh, based on the teaching of exchanging the key, communication data by the hardware of Bieber, because doing so would provide more secure the data.

 	As per claim 13, Samuelsson in view of Iwama  in view of Shimizu in view of Gotoh in view of Bieber discloses Shimizu discloses the communication device according to claim 11, wherein the communication data exchanged between the data processing unit and a processing device configured to process the communication data 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypted data exchanging of Samuelsson, based on the teaching of unable to decode the encrypted data of Iwama, based on the teaching of using the baseband signal  of encoding and decoding process of Shimizu, based on the teaching of exchanging the key without the application of Gotoh, based on the teaching of exchanging the key, communication data by the hardware of Bieber, because doing so would provide more secure the data.





 

 	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496